UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2007 CME Group Inc. (Exact name of registrant as specified in its charter) Delaware 000-33379 36-4459170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 20 South Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(312) 930-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 30, 2007, CME Group Inc. issued a press release announcing the preliminary results of its tender offer for up to 6,250,000 shares of its ClassA common stock, which expired at 5:00 P.M., New York City time, on August 29, 2007.A copy of the press release is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press release issued on August 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CME GROUP INC. By: /s/ Kathleen M. Cronin Kathleen M. Cronin Managing Director, General Counsel and Corporate Secretary Dated: August 30, 2007 EXHIBIT INDEX Exhibit Number Description 99.1 Press release issued on August 30, 2007.
